Citation Nr: 1432963	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  96-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a prostate disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for hearing loss disability.

4. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

5. Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6. Entitlement to compensation for a left foot disability under the provisions of 38 C.F.R. § 1151.

REPRESENTATION

Veteran represented by: Disabled Veterans of America

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1971 to September 1971 and had a period of active duty for training (ACDUTRA) in August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 1996 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claim of entitlement to benefits under 38 U.S.C.A. § 1151, in April 2007 which denied entitlement to TDIU. and in August 2007 which denied the service connection claims and declined to reopen the new and material evidence claims.

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 was previously before the Board in July 2008, May 2010, and July 2011, when it was remanded for further development.  The claim then came before the Board in June 2012, when the claim of entitlement to benefits under 38 U.S.C.A. § 1151 was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in April 2013, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In correspondence received by the Board during the appeals period, the Veteran has expressed an interest in reopening previously denied claims of service connection for vision disability, heart disability, irritable bowel syndrome, and a disability of the feet.  As the question of whether new and material evidence to reopen these claims has not been adjudicated by the RO, the Board does not have jurisdiction over the claims and they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran's claims of entitlement to service connection for hypertension and a prostate disability, the petition to reopen previously denied claims of service connection for hearing loss, tinnitus, and a low back disability, and entitlement to TDIU are before the Board on appeal from the adverse decisions of the RO.  The Veteran had, in the VA Form 9 appeal filed in May 2013, requested an in-person hearing before the Board on these matters in Washington, D.C.  However, he has since submitted a request for remand to the RO in order to allow for an in-person hearing with a Veterans Law Judge sitting at the RO.  The Board finds good cause to grant this request.

Also presently before the Board is the question of entitlement to benefits under 38 U.S.C.A. § 1151, which was the subject of a JMR issued by the Court in April 2013.  The JMR found that the multiple examinations and opinions obtained to date in this case have been inadequate, both in terms of the legal standard on which they were based and on apparent failure to review all of the medical evidence.  The JMR instructs VA to obtain an additional examination and opinion and to ensure that the examiner is provided with all pertinent medical records on which to base an opinion.  In reviewing the record, it appears that many, if not all, of the records pertaining to both the May 1994 and the March 1998 surgeries are included in the Veteran's claims file (volumes 2, 3, and 4).  Based on the Court's directives, efforts should be made to obtain any records which may remain outstanding, and those records associated with the claims file prior to requesting an additional medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be scheduled for a Board hearing at the Seattle Washington RO and ensure that the Veteran's representative is notified of the hearing and provided an opportunity to review the file.  Please note that the hearing pertains to the following issues: entitlement to service connection for hypertension and for a prostate disability, petitions to reopen previously denied claims of service connection for hearing loss, tinnitus, and a low back disability, and entitlement to TDIU.

2. With respect to the remanded claim under 38 U.S.C.A. § 1151, the RO/AMC should request copies of any outstanding medical records related to the Veteran's May 1994 and March 1998 surgeries and associate those with the claims file.  If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative, if any, should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

3. The RO/AMC should obtain an expert medical opinion from an orthopedic foot surgeon to address the particulars of the claim for benefits under 38 U.S.C.A. § 1151.  

The expert is instructed to specifically review the following documents prior to rendering any opinion: all records indicating the nature of the Veteran's foot disability prior to the May 1994 surgery, the surgical report and any subsequent records of follow-up treatment, records reflecting the nature of the Veteran's foot disability prior to the March 1998 surgery, and the private opinions and evaluations by Dr. Sullivan and Dr. Helpenstell.  (Such records are located in Volumes 2, 3, and 4 of the claims file.  The expert should also review any supplemental records obtained pursuant to the development ordered above.)

The expert should then describe the nature of the Veteran's foot disability at each stage identified and should indicate whether one or both of these surgeries resulted in an increase in the disability at issue.  If so, was such an increased disability caused by the surgery or merely incidental to the surgery?  Finally, did an increase in disability exceed the natural progression expected for the Veteran's disability?

The medical expert is advised that under the relevant legal standard in place for both surgeries, the question of fault or negligence on the part of VA or any medical personnel is irrelevant and should not be addressed.  

The expert should provide the rationale for the opinions rendered.  A copy of the claims file should be provided to the examiner for review.

4. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative, if any, a supplemental statement of the case and prepare the case for an additional hearing before the Board.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


